Citation Nr: 1715477	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of Veterans Affairs (VA).


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2015 by a VA Regional Office (RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

While the Veteran attempted to appoint an attorney to represent him in this matter in May 2016, the attorney has not been accredited to represent claimants in VA matters.  Thus, as explained to the Veteran and this attorney as letters issued in May 2016, the appointment was void, and the national Veterans Service Organization who has represented the Veteran since 2003 remains his representative.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

When perfecting his substantive appeal in this case, the Veteran requested to participate in a Board hearing to be conducted at the RO (hereinafter referred to as a Travel Board hearing).  Indeed, in a May 2016 letter, the RO confirmed the Veteran's election of a Travel Board hearing and stated that the Veteran had been placed on the list of individuals awaiting such a hearing; however, no such hearing has yet taken place.  In an April 2017 statement, the Veteran's representative confirmed that the Veteran still wishes to participate in a Travel Board hearing and requested that the case to be returned to the RO until the Veteran receives his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Confirm that the Veteran is still among the list of claimants awaiting a Travel Board hearing, and so inform the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

